Regulations for the imposition of taxes and for the enforcement of tax collections are legislative functions; the execution of the regulations are by administrative or ministerial officials or bodies. Tax levies are required to be "uniform and equal" in the tax unit. Valuations for taxation are required to be "just." Sec. 1, Art. IX. The levy and enforcement of tax collections must not be so prescribed or executed as to deny due process or equal protection of the laws. The collection of delinquent tax levies is an essential part of the taxation system, and is governed by the same mandatory organic requirement of "uniform and equal" levies, "just valuations" and due process and equal protection of the laws.
Where discretionary authority in the levy of taxes or in the enforcement of tax collections are by valid statutory enactments delegated to or conferred upon officials or official bodies, the enactments should (1) announce the legislative policy in the premises, prescribe the limitations of the authority conferred, with definite standards which are to control the exercise of the delegated authority, and (3) provide for a finding of the facts upon which the delegated discretionary authority is exercised. The action taken is subject to appropriate judicial or other legal review. See Fla. Motor Lines v. R.R. Com'rs, 100 Fla. 538,129 So. 876; McMullen v. Newmar Corp., 100 Fla. 566, 129 So. 870; State v. A.C.L.R. Co., 56 Fla. 617, 47 So. 969; 32 L.R.A. (N.S.) 639; Panama Refining Co. v. Ryan, 293 U.S. 388, 55 Sup. Ct. 241, 79 L. Ed. 446. State, ex rel., v. Green, 95 Fla. 117, 115 So. 66; State v. Fowler, 94 Fla. 752, 114 So. 435.
Chapter 17405, Acts of 1935, purports to authorize a designated official body, viz.: a "Board to adjust, settle and compromise taxes * * *." By Section 4, *Page 148 
"The said Board is authorized in its sound discretion to compromise and adjust the amount required to be paid for the redemption, settlement and liquidation of any municipal tax sale certificate, or of any delinquent city taxes held, owned or controlled by the city or any attorney or agent thereof for the year 1933 or prior years upon any property within the said city, including the omitted subsequent taxes upon such property upon principles of fairness to the city and to the owners of such property."
No policy of the Legislature in the premises is stated.
No standards to control the delegated "sound discretion to compromise and adjust the amounts required to be paid" for past due taxes, are prescribed except "principles of fairness to the city and to the owners of such property," which statement of applicable "principles" is too vague and indefinite, at least in cases of this nature, to be a legal guide in the exercise of discretionary authority affecting the rights of all taxpayers in the taxing unit as well as of the taxing unit and the delinquent taxpayers. Those who have paid their taxes have a right to require the delinquent taxpayers to pay their just share of the tax levied on the properties of all of them.
Section 1 of the Act provides that the secretary of the Board "shall keep proper and accurate minutes and records of the meetings of the said Board." But there is nothing to indicate what standards or considerations shall govern the Board, and the "minutes and records of the meetings of the Board" are not required to contain anything showing the Board acted within the delegated authority, or the facts and considerations upon which the Board did "compromise and adjust the amount required to be paid for "delinquent taxes that were duly assessed. Requiring delegated authority to be exercised with "sound" *Page 149 
discretion has no definite significance in cases of this character when no standards of action or decision are prescribed in delegating the authority or by other enactments.
Constitutional statutory provision may be made for administrative determinations whether delinquent tax assessments are upon excesive valuations as compared with valuations of other property assessed in the same unit for the same purpose, and for adjustments of delinquent tax payments upon definite standards or principles applicable alike to all who are affected by the tax as levied in the taxing unit for the same purpose; but Chapter 17405, Acts of 1935, is not an Act of that nature. Because of the material differences in the two statutes, the above discussion is not in conflict with the decision in State, ex rel. Dowling, v. Butts, 111 Fla. 630, 149 So. 746, where Chapter 16252, Acts of 1933, was considered.
BROWN and DAVIS, J.J., concur.